                                           Case 4:21-cv-01566-DMR Document 6 Filed 03/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JASHA RUBEN TULL,
                                   7                                                       Case No. 4:21-cv-01566-DMR
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER RESCHEDULING INITIAL
                                   9                                                       CASE MANAGEMENT CONFERENCE
                                         MICHAELA HIGGINS,
                                  10
                                                        Defendant.
                                  11                                                       Re: Dkt. No. 5

                                  12   TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          The Initial Case Management Conference set for June 2, 2021 at 1:30 p.m. has been

                                  14   RESCHEDULED to June 2, 2021 at 10:00 a.m., Courtroom 4, 3rd Floor, U.S. District Court,

                                  15   1301 Clay Street, Oakland, California 94612. Upon receipt of this Order, Plaintiff shall serve the

                                  16   Defendant with a copy of this Order and file a proof of service with the court.

                                  17

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 11, 2021
                                                                                       ______________________________________
                                  20
                                                                                       DONNA M. RYU
                                  21                                                   United States Magistrate Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
